Citation Nr: 1030682	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from April 1979 to June 1984.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

In September 2006, the Veteran testified at a hearing conducted 
at the RO before an Acting Veterans Law Judge, who at the time 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  A copy of the transcript of 
that hearing has been associated with the claims file.  

In July 2007, the Board remanded the Veteran's claim seeking 
service connection for a left knee disability for further 
evidentiary development.  As discussed in more detail below, the 
RO did not substantially comply with the Remand actions, 
necessitating another Remand.

Additionally, subsequent to the July 2007 remand, the Acting 
Veterans Law Judge that conducted the September 2006 hearing in 
connection to the Veteran's appeal ceased working for the Board.  
The law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2009).  

In February 2010, the Board sent the Veteran a letter informing 
him of the situation and requested that he respond in one of four 
ways: (1) that he wanted to appear for a hearing in Washington, 
DC; (2) that he wanted to appear for a hearing at the RO; (3) 
that he wanted to appear for a hearing via video conference at 
the RO; or (4) that he did not want to appear for another 
hearing.  In March 2010, the Board received a response from the 
Veteran requesting a hearing before a Veterans Law Judge via 
video conference at the RO.  As such, the Board remanded the case 
for additional development in April 2010, and pursuant to the 
Board remand, the RO mailed additional pertinent correspondence 
to the Veteran at his correct mailing address and scheduled him 
for another hearing before the Board.  He did not report.  As 
such, with respect to the April 2010 remand, the Board finds that 
the RO completed the development requested and complied with the 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Veteran contends that he injured his left knee while serving 
as an infantryman in the military.  At his September 2006 
hearing, the Veteran testified that during a night time field 
training exercise he fell into a foxhole thereby twisting his 
left knee.  The Veteran has also submitted a "buddy" statement 
from one of his fellow servicemen who was with him during the 
field training exercise, which relayed that that "during a 
nighttime dismounted patrol, [the Veteran] stepped into a foxhole 
and twisted his knee" and had to be carried to a nearby road and 
evacuated by the medics.  See Statement of G.M., received 
September 2005.  The Veteran's service treatment records indicate 
he was seen at sick call in April 1983 with complaints of pain in 
his legs and swelling in his left knee.  The Veteran maintains 
that he has experienced pain in his left knee since his 
separation from service.  He has a current diagnosis of 
osteoarthritis of the left knee.  See January 2006 VA treatment 
report.  

In a July 2007 decision, the Board denied the Veteran's claim 
seeking service connection for hypertension and remanded the left 
knee claim to the RO for additional evidentiary development.  In 
essence, the July 2007 Board remand instructed the agency of 
original jurisdiction (AOJ) to schedule the Veteran for a VA 
examination with an appropriate specialist in order to determine 
the nature and etiology of his left knee disability.  The AOJ was 
then instructed to readjudicate the claim.  

In August 2009 and October 2009, the VA Appeals Management Center 
(AMC) provided the Veteran letters informing him that he would be 
scheduled for an examination in connection with his appeal at the 
VA medical facility nearest to him.  Those letters were sent to 
his address then of record.  However, the letters notifying him 
of the two separate examinations in September 2009 and one in 
November 2009 were sent to an incorrect street address (the 
street name was mis-spelled).  The Veteran called three days 
after the examination scheduled in November 2009, stating that 
through no fault of his own, he had missed the examination.  The 
RO rescheduled an examination for December 2009, sending the 
notice letter to the correctly spelled street address.  However, 
when the Veteran called stating he had missed the examination, he 
provided a new address. 

It is clear the Veteran was never properly notified of the 
September and November 2009 VA examinations based on a mis-
spelling of his street address.  Based on the evidence of record, 
it also appears that the Veteran never received notification as 
to the December 2009 VA examination because the letter was not 
sent to the address he provided to the RO the prior month.  In 
addition, the January 2010 Supplemental Statement of the Case 
which was addressed to the Veteran's previous mailing address was 
not deliverable and has since been returned.  

Therefore, the Board finds that good cause has been provided as 
to the Veteran's failure to report to his scheduled VA 
examinations.  See 38 C.F.R. § 3.655 (2009).  The Veteran should 
be scheduled for another VA examination to determine the nature 
and etiology of his left knee condition and notice as to the 
date, time and location of his VA examination must be sent to his 
updated correct mailing address.  


Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
likely date or time of onset of his 
current left knee arthritis.  Notification 
as to the time, date and location of the 
scheduled VA examination should be sent to 
the mailing address listed in the November 
2009 report of general information slip.  

The claims folder should be made available 
to the examiner for review in connection 
with the examination.  The examiner should 
be asked to provide an opinion as to the 
following questions:

a.	Is it at least as likely as not that 
the Veteran's current left knee 
disability was manifest during his 
period of active duty or within one 
year of his separation from active 
service?  

b.	Is it at least as likely as not that 
the Veteran's current left knee 
disability is causally related to his 
active service or any incident 
therein, including the aforementioned 
night time field training exercise 
wherein he claims to have allegedly 
fallen in a foxhole?

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)


A clear rationale for opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.    

2.	After the development requested above has 
been completed, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

